DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“a storage unit configured to store the work command signals, the autonomous operation command signals, and work performance information supplied from the first field robot and the second field robot, wherein
when the reproduction mode is selected, and one of the work command signals is selected as a signal to be repeatedly executed, the autonomous command generator is configured to extract one of the autonomous operation command signals corresponding to the one of the work command signals from the storage unit, and
when the reproduction mode is selected, information about the work command signal to be repeatedly executed and information about a number of repetitions to be repeatedly executed are received by the interface unit.”

The invention is useful for remotely controlling field robots.

Conclusion
The prior art (US 20170083009, US20170083000, US 20150314448) made of record and not relied upon are considered pertinent to applicant's disclosure. .



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666